Case 5:20-cv-10829-JEL-APP ECF No. 96 filed 06/05/20   PageID.3238   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,

                         Petitioner-     Case No. 20-10829
                         Plaintiff,
                                         Judith E. Levy
 and                                     United States District Judge

 Qaid Alhalmi, et al.,                   Mag. Judge Anthony P. Patti

                Plaintiff-Intervenors,

 v.

 Rebecca Adducci, et al.,


                         Respondents.

 ________________________________/

 ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND [91] AND ESTABLISHING CASE MANAGEMENT PLAN

       On June 2, 2020, Plaintiffs filed a motion for leave to file a second

amended petition and complaint in order to include new class allegations,

modify the relief requested, and add seven additional named class

representatives. (ECF No. 91.) Plaintiffs attached as an exhibit a

proposed motion for a temporary restraining order on behalf of the seven
Case 5:20-cv-10829-JEL-APP ECF No. 96 filed 06/05/20   PageID.3239   Page 2 of 3




new named Plaintiffs. (ECF No. 91-3.) On June 3, 2020, Plaintiffs filed a

motion to expedite consideration of their motion for leave to amend,

requesting simultaneous briefing on that motion and their proposed

motion for a temporary restraining order. (ECF No. 93.) On June 4, 2020,

Respondent filed a response to Plaintiffs’ motion to amend, objecting to

the motion only with respect to the addition of the seven additional

named representatives. (ECF No. 94.) On June 5, 2020, the Court held a

status conference through video/teleconference technology to discuss

Plaintiffs’ motions and to establish a case management plan.

      For the reasons stated on the record, Plaintiffs’ motion for leave to

file a second amended petition and complaint (ECF No. 91) is GRANTED.

Plaintiffs may file their proposed motion for a temporary restraining

order. Defendants may respond by no later than Wednesday, June 10,

2020. Plaintiffs may file a reply by no later than Monday, June 15, 2020.

      Plaintiffs’ motion to expedite (ECF No. 93) is DENIED as moot.

      The Court establishes the following case management plan:

Plaintiffs may file a motion for class certification no later than Sunday,

June 14, 2020. Defendants may respond by no later than Friday, June

26, 2020. Plaintiffs may reply by no later than Sunday, July 5, 2020.


                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 96 filed 06/05/20   PageID.3240   Page 3 of 3




      Plaintiffs are ORDERED to submit a proposed order by no later

than June 8, 2020 requiring Defendants to produce the medical records

of the seven new named class representations and to facilitate providing

those Plaintiffs with medical records releases.

      The parties are ORDERED to meet and confer to develop a proposal

for providing all noncitizen detainees at the Calhoun County Correctional

Facility with medical records releases. The parties are ORDERED to

submit a proposed plan by no later than June 12, 2020, but the parties

may begin implementing the plan prior to that date.

      IT IS SO ORDERED.

Dated: June 5, 2020                       s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge

                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 5, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      3
